Title: To James Madison from Charles Willson Peale, 19 March 1806
From: Peale, Charles Willson
To: Madison, James


                    
                        Dear Sir
                        Museum March 19th. 1806
                    
                    The three Polygraphs intended as presents for Tripoli are finished, but finding I was too late to send them round in ⟨the⟩ Vessel which sailed last friday, and no probability of another chance for 3 weeks or perhaps a month, I have thought it best to send that intended for the Tripolian Ambassidor, by the Packet that goes to Apoquinimy sailing this day, and I have wrote to Messrs. Levering & Nelms who received the goods at Baltimore going by this rout, and desired them to forward to you the Box which has your direction, by the land stage if no water cariage immediately occurs. Perhaps this is the best way to send the other two, as the distance from Bay to Bay is only 12 miles and mostly a sandy road—however they are so completely secured from Injury that they might go any-way without danger of being injured—as each of them are in strong walnut Boxes & both put into a good Packing-case when they are to be sent across the atlantic it is advisable to have this box covered with pitched Paper or a Tarpawlin. It is necessary

for Mr. Jefferson to see them or I would have made this cov[er]ing here. It will be well for the Tripolean Embasedor, after he is taught how to lift the Gallows and use them, to send directions with thosse intended for the Dey, otherwise some mischief may happen, before it is found out how to open them. Every thing possible has been done to render them correct and make them not liable to get out of order. Mr. Jefferson at first sight will see the importance of a perpendicular plate which I have put to defend the Machinery from being injured by laying down the Gallows.
                    In a few days I will make out the cost of the whole and inclose it to you, that for the Dey’s particular use has a silver Box to hold the Pens Wafers &ce placed as the Wooden box in that now sent, in all other respects the 3 are exactly alike. I am with all due respect your friend
                    
                        C W Peale
                    
                